Exhibit 10.2

 

GUARANTY

 

This GUARANTY is made and entered into by CRIIMI MAE Inc., a Maryland
corporation, whose address is 11200 Rockville Pike, Suite 400, Rockville, MD
20852 (“Guarantor”), for the benefit of Deutsche Bank AG, Cayman Islands Branch,
a branch of a foreign banking institution, whose address is 60 Wall Street, 10th
Floor, New York, New York  10005 (“Buyer”).  This Guaranty is made with
reference to the following facts (with some capitalized terms being defined
below):

 

A.                                   Seller and Buyer have entered into that
certain Master Repurchase Agreement, dated June 30, 2004 (the “Repurchase
Agreement”), pursuant to which the Buyer may, from time to time, purchase,
Securities from the Seller (the “Transactions”);

 

B.                                     Buyer has requested, as a condition of
entering into the Repurchase Agreement, that the Guarantor deliver to Buyer this
Guaranty;

 

C.                                     Guarantor is an Affiliate of Seller;

 

D.                                    Guarantor expects to benefit if Buyer
enters into the Repurchase Agreement with Seller, and desires that Buyer enter
into the Repurchase Agreement with Seller; and

 

E.                                      Buyer would not enter into, and would
not be obligated to enter into, the Repurchase Agreement with Seller unless
Guarantor executed this Guaranty.  This Guaranty is therefore delivered to Buyer
to induce Buyer to enter into the Repurchase Agreement.

 

NOW, THEREFORE, in exchange for good, adequate, and valuable consideration, the
receipt of which Guarantor acknowledges, and to induce Buyer to enter into the
Repurchase Agreement, Guarantor agrees as follows:

 


1.                                       DEFINITIONS.  FOR PURPOSES OF THIS
GUARANTY, THE FOLLOWING TERMS SHALL BE DEFINED AS SET FORTH BELOW.  IN ADDITION,
ANY CAPITALIZED TERM DEFINED IN THE REPURCHASE AGREEMENT BUT NOT DEFINED IN THIS
GUARANTY SHALL HAVE THE SAME MEANING IN THIS GUARANTY AS IN THE REPURCHASE
AGREEMENT.


 


(A)  “GUARANTIED OBLIGATIONS” MEANS (A) 10% OF SELLER’S OBLIGATION TO PAY THE
REPURCHASE PRICE WITH RESPECT TO THE ELIGIBLE CRIIMI SECURITIES DUE UNDER THE
REPURCHASE DOCUMENTS AT THE TIMES AND ACCORDING TO THE TERMS REQUIRED BY THE
REPURCHASE DOCUMENTS, WITHOUT REGARD TO ANY MODIFICATION, SUSPENSION, OR
LIMITATION OF SUCH TERMS NOT AGREED TO BY BUYER, SUCH AS A MODIFICATION,
SUSPENSION, OR LIMITATION ARISING IN OR PURSUANT TO ANY INSOLVENCY PROCEEDING
AFFECTING SELLER (EVEN IF ANY SUCH MODIFICATION, SUSPENSION, OR LIMITATION
CAUSES SELLER’S OBLIGATION TO BECOME DISCHARGED OR UNENFORCEABLE AND EVEN IF
SUCH MODIFICATION WAS MADE WITH BUYER’S CONSENT OR AGREEMENT); AND (B) TO PAY
ALL REASONABLE SUMS EXPENDED BY BUYER OR BUYER’S DESIGNEE OR NOMINEE ACTING ON
BUYER’S BEHALF IN EXERCISING BUYER’S RIGHTS AND REMEDIES TO ENFORCE THIS
GUARANTY, INCLUDING BUYER’S LEGAL COSTS RELATING THERETO.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN, GUARANTIED OBLIGATIONS SHALL NOT INCLUDE


 

 

--------------------------------------------------------------------------------


 


SELLER’S OBLIGATION TO PAY ALL OR ANY PORTION OF THE REPURCHASE PRICE WITH
RESPECT TO THE ELIGIBLE GNMA SECURITIES.


 


(B)  “INSOLVENCY PROCEEDING” MEANS ANY CASE UNDER TITLE 11 OF THE UNITED STATES
CODE OR ANY SUCCESSOR STATUTE OR ANY OTHER INSOLVENCY, BANKRUPTCY,
REORGANIZATION, LIQUIDATION, OR LIKE PROCEEDING, OR OTHER STATUTE OR BODY OF LAW
RELATING TO CREDITORS’ RIGHTS, WHETHER BROUGHT UNDER STATE, FEDERAL, OR FOREIGN
LAW.


 


(C)  “LEGAL COSTS” MEANS ALL REASONABLE COSTS AND EXPENSES INCURRED BY BUYER IN
ANY PROCEEDING TO ENFORCE THIS GUARANTY, INCLUDING REASONABLE ATTORNEYS’ FEES,
DISBURSEMENTS, AND OTHER REASONABLE CHARGES INCURRED BY BUYER’S ATTORNEYS, COURT
COSTS AND EXPENSES, AND REASONABLE CHARGES FOR THE SERVICES OF PARALEGALS, LAW
CLERKS, AND ALL OTHER PERSONNEL WHOSE SERVICES ARE CHARGED TO BUYER IN
CONNECTION WITH BUYER’S RECEIPT OF LEGAL SERVICES.


 


(D)  “BUYER ENTITY” MEANS, AS DESIGNATED BY BUYER FROM TIME TO TIME, BUYER OR
BUYER’S ASSIGNEE, DESIGNEE, NOMINEE, SERVICER, OR WHOLLY OWNED SUBSIDIARY.


 


(E)  “REPURCHASE DOCUMENTS” MEANS: (A) THE REPURCHASE AGREEMENT, AS DEFINED IN
THE RECITALS; (B) ANY OTHER TRANSACTION DOCUMENTS OR OTHER DOCUMENTS OR
INSTRUMENTS RELATING TO ANY SUCH TRANSACTION DOCUMENTS EXECUTED BY SELLER OR
GUARANTOR; AND (C) ANY MODIFICATIONS, EXTENSIONS, RENEWALS, RESTATEMENTS, OR
REPLACEMENTS OF ANY OF THE FOREGOING, WHETHER OR NOT CONSENTED TO BY GUARANTOR. 
IF THE REPURCHASE DOCUMENTS, AS SO DEFINED, ARE MODIFIED PURSUANT TO ANY
INSOLVENCY PROCEEDING, THEN (WHETHER OR NOT SUCH MODIFICATION WAS MADE WITH
BUYER’S CONSENT OR AGREEMENT) BUYER MAY, AT BUYER’S OPTION, DEEM THE DEFINITION
OF REPURCHASE DOCUMENTS EITHER (1) TO HAVE BEEN MODIFIED TO REFLECT ANY SUCH
MODIFICATION, OR (2) TO CONTINUE AS IT WAS, WITHOUT REGARD TO ANY SUCH
MODIFICATION.


 


(F)  “PROCEEDING” MEANS ANY ACTION, SUIT, ARBITRATION, OR OTHER PROCEEDING
ARISING OUT OF OR RELATING TO THE ENFORCEMENT OF THIS GUARANTY.


 


(G)  “SECURITY” MEANS ANY SECURITY OR COLLATERAL HELD BY OR FOR BUYER FOR THE
TRANSACTIONS OR THE GUARANTIED OBLIGATIONS, WHETHER REAL OR PERSONAL PROPERTY,
INCLUDING ANY MORTGAGE, DEED OF TRUST, FINANCING STATEMENT, SECURITY AGREEMENT,
AND OTHER SECURITY DOCUMENT OR INSTRUMENT OF ANY KIND SECURING THE TRANSACTIONS
IN WHOLE OR IN PART.  “SECURITY” SHALL INCLUDE ALL ASSETS AND PROPERTY OF ANY
KIND WHATSOEVER PLEDGED OR MORTGAGED TO BUYER PURSUANT TO THE TRANSACTION
DOCUMENTS.   NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, “SECURITY” SHALL
NOT INCLUDE THE ELIGIBLE GNMA SECURITIES.


 


(H)  “SELLER” MEANS: (A) SELLER AS DEFINED ABOVE, ACTING ON ITS OWN BEHALF; (B)
ANY ESTATE CREATED BY THE COMMENCEMENT OF AN INSOLVENCY PROCEEDING AFFECTING
SELLER; (C) ANY TRUSTEE, LIQUIDATOR, SEQUESTRATOR, OR RECEIVER OF SELLER OR
SELLER’S PROPERTY; AND (D) ANY SIMILAR PERSON DULY APPOINTED PURSUANT TO ANY LAW
GOVERNING ANY INSOLVENCY PROCEEDING OF SELLER.


 


(I)  “STATE” MEANS THE STATE OF NEW YORK.


 


2.                                       ABSOLUTE GUARANTY OF ALL GUARANTIED
OBLIGATIONS.  GUARANTOR UNCONDITIONALLY AND IRREVOCABLY GUARANTEES SELLER’S
PROMPT AND COMPLETE PAYMENT, OBSERVANCE AND FULFILLMENT OF ALL GUARANTIED
OBLIGATIONS.  GUARANTOR SHALL BE LIABLE FOR, AND OBLIGATED TO PAY,


 

2

--------------------------------------------------------------------------------


 


ALL GUARANTIED OBLIGATIONS.  ALL ASSETS AND PROPERTY OF GUARANTOR SHALL BE
SUBJECT TO RECOURSE IF GUARANTOR FAILS TO PAY AND PERFORM ANY GUARANTIED
OBLIGATION(S) WHEN AND AS REQUIRED TO BE PAID AND PERFORMED PURSUANT TO THE
REPURCHASE DOCUMENTS.


 


3.                                       NATURE AND SCOPE OF LIABILITY. 
GUARANTOR’S LIABILITY UNDER THIS GUARANTY IS PRIMARY AND NOT SECONDARY. 
GUARANTOR’S LIABILITY UNDER THIS GUARANTY SHALL BE IN THE FULL AMOUNT OF ALL
GUARANTIED OBLIGATIONS.


 


4.                                       CHANGES IN REPURCHASE DOCUMENTS. 
WITHOUT NOTICE TO, OR CONSENT BY, GUARANTOR, AND IN BUYER’S SOLE AND ABSOLUTE
DISCRETION AND WITHOUT PREJUDICE TO BUYER OR IN ANY WAY LIMITING OR REDUCING
GUARANTOR’S LIABILITY UNDER THIS GUARANTY, BUYER MAY: (A) GRANT EXTENSIONS OF
TIME, RENEWALS OR OTHER INDULGENCES OR MODIFICATIONS TO SELLER OR ANY OTHER
PARTY UNDER ANY OF THE REPURCHASE DOCUMENT(S), (B) CHANGE, AMEND OR MODIFY ANY
REPURCHASE DOCUMENT(S), (C) AUTHORIZE THE SALE, EXCHANGE, RELEASE OR
SUBORDINATION OF ANY SECURITY, (D) ACCEPT OR REJECT ADDITIONAL SECURITY IN
ACCORDANCE WITH THE TERMS OF THE REPURCHASE AGREEMENT, (E) DISCHARGE OR RELEASE
ANY PARTY OR PARTIES LIABLE UNDER THE REPURCHASE DOCUMENTS, (F) FORECLOSE OR
OTHERWISE REALIZE ON ANY SECURITY, OR ATTEMPT TO FORECLOSE OR OTHERWISE REALIZE
ON ANY SECURITY, WHETHER SUCH ATTEMPT IS SUCCESSFUL OR UNSUCCESSFUL, IN
ACCORDANCE WITH THE TERMS OF THE REPURCHASE AGREEMENT (G) ACCEPT OR MAKE
COMPOSITIONS OR OTHER ARRANGEMENTS OR FILE OR REFRAIN FROM FILING A CLAIM IN ANY
INSOLVENCY PROCEEDING, (H) MAKE OTHER OR ADDITIONAL LOANS TO SELLER IN SUCH
AMOUNT(S) AND AT SUCH TIME(S) AS BUYER MAY DETERMINE, (I) CREDIT PAYMENTS IN
SUCH MANNER AND ORDER OF PRIORITY TO OBLIGATIONS AS BUYER MAY DETERMINE IN ITS
DISCRETION; PROVIDED SUCH CREDITS SHALL BE CONSISTENT WITH THE REQUIREMENTS OF
THE REPURCHASE AGREEMENT, AND (J) OTHERWISE DEAL WITH SELLER AND ANY OTHER PARTY
RELATED TO THE TRANSACTIONS OR ANY SECURITY AS BUYER MAY DETERMINE IN ITS SOLE
AND ABSOLUTE DISCRETION.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
GUARANTOR’S LIABILITY UNDER THIS GUARANTY SHALL CONTINUE EVEN IF BUYER ALTERS
ANY OBLIGATIONS UNDER THE REPURCHASE DOCUMENTS IN ANY RESPECT OR BUYER’S OR
GUARANTOR’S REMEDIES OR RIGHTS AGAINST SELLER ARE IN ANY WAY IMPAIRED OR
SUSPENDED WITHOUT GUARANTOR’S CONSENT.  IF BUYER PERFORMS ANY OF THE ACTIONS
DESCRIBED IN THIS PARAGRAPH, THEN GUARANTOR’S LIABILITY SHALL CONTINUE IN FULL
FORCE AND EFFECT EVEN IF BUYER’S ACTIONS IMPAIR, DIMINISH OR ELIMINATE
GUARANTOR’S SUBROGATION, CONTRIBUTION, OR REIMBURSEMENT RIGHTS (IF ANY) AGAINST
SELLER, OR OTHERWISE ADVERSELY AFFECT GUARANTOR OR EXPAND GUARANTOR’S LIABILITY
HEREUNDER.


 


5.                                       NATURE OF GUARANTY.  GUARANTOR’S
LIABILITY UNDER THIS GUARANTY IS A GUARANTY OF PAYMENT OF THE GUARANTIED
OBLIGATIONS, AND IS NOT A GUARANTY OF COLLECTION OR COLLECTIBILITY.  GUARANTOR’S
LIABILITY UNDER THIS GUARANTY IS NOT CONDITIONED OR CONTINGENT UPON THE
GENUINENESS, VALIDITY, REGULARITY OR ENFORCEABILITY OF ANY OF THE REPURCHASE
DOCUMENTS.  GUARANTOR’S LIABILITY UNDER THIS GUARANTY IS A CONTINUING, ABSOLUTE,
AND UNCONDITIONAL OBLIGATION UNDER ANY AND ALL CIRCUMSTANCES WHATSOEVER (EXCEPT
AS EXPRESSLY STATED, IF AT ALL, IN THIS GUARANTY), WITHOUT REGARD TO THE
VALIDITY, REGULARITY OR ENFORCEABILITY OF ANY OF THE GUARANTIED OBLIGATIONS. 
GUARANTOR ACKNOWLEDGES THAT GUARANTOR IS FULLY OBLIGATED UNDER THIS GUARANTY
EVEN IF SELLER HAD NO LIABILITY AT THE TIME OF EXECUTION OF THE REPURCHASE
DOCUMENTS OR LATER CEASES TO BE LIABLE UNDER ANY REPURCHASE DOCUMENT, WHETHER
PURSUANT TO INSOLVENCY PROCEEDINGS OR OTHERWISE.  GUARANTOR SHALL NOT BE
ENTITLED TO CLAIM, AND IRREVOCABLY COVENANTS NOT TO RAISE OR ASSERT, ANY
DEFENSES AGAINST THE GUARANTIED OBLIGATIONS THAT WOULD OR MIGHT BE AVAILABLE TO
SELLER, OTHER THAN ACTUAL PAYMENT OF ALL GUARANTIED OBLIGATIONS IN FULL IN
ACCORDANCE WITH THEIR TERMS.  GUARANTOR WAIVES ANY RIGHT TO COMPEL BUYER TO
PROCEED FIRST AGAINST SELLER OR ANY SECURITY BEFORE PROCEEDING AGAINST
GUARANTOR.  GUARANTOR AGREES THAT IF ANY OF THE GUARANTIED

 

3

--------------------------------------------------------------------------------


 


OBLIGATIONS ARE OR BECOME VOID OR UNENFORCEABLE (BECAUSE OF INADEQUATE
CONSIDERATION, LACK OF CAPACITY, INSOLVENCY PROCEEDINGS, OR FOR ANY OTHER
REASON), THEN GUARANTOR’S LIABILITY UNDER THIS GUARANTY SHALL CONTINUE IN FULL
FORCE WITH RESPECT TO ALL GUARANTIED OBLIGATIONS AS IF THEY WERE AND CONTINUED
TO BE LEGALLY ENFORCEABLE, ALL IN ACCORDANCE WITH THEIR TERMS BEFORE GIVING
EFFECT TO THE INSOLVENCY PROCEEDINGS. GUARANTOR ALSO RECOGNIZES AND ACKNOWLEDGES
THAT ITS LIABILITY UNDER THIS GUARANTY MAY BE MORE EXTENSIVE IN AMOUNT AND MORE
BURDENSOME THAN THAT OF SELLER.  GUARANTOR WAIVES ANY DEFENSE THAT MIGHT
OTHERWISE BE AVAILABLE TO GUARANTOR BASED ON THE PROPOSITION THAT A GUARANTOR’S
LIABILITY CANNOT EXCEED THE LIABILITY OF THE PRINCIPAL.  GUARANTOR INTENDS TO BE
FULLY LIABLE UNDER THE GUARANTIED OBLIGATIONS REGARDLESS OF THE SCOPE OF
SELLER’S LIABILITY THEREUNDER.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, IF THE TRANSACTIONS ARE “NONRECOURSE” AS TO SELLER OR SELLER’S
LIABILITY FOR THE TRANSACTIONS IS OTHERWISE LIMITED IN SOME WAY, GUARANTOR
NEVERTHELESS INTENDS TO BE FULLY LIABLE, TO THE FULL EXTENT OF ALL OF
GUARANTOR’S ASSETS, WITH RESPECT TO ALL ELIGIBLE CRIIMI SECURITIES’
TRANSACTIONS, UP TO THE GUARANTEED OBLIGATIONS, EVEN THOUGH SELLER’S LIABILITY
FOR THE OBLIGATIONS MAY BE LESS LIMITED IN SCOPE OR LESS BURDENSOME.  GUARANTOR
WAIVES ANY DEFENSES TO THIS GUARANTY ARISING OR PURPORTEDLY ARISING FROM ANY
WAIVER OF THE TERMS OF ANY REPURCHASE DOCUMENT BY BUYER OR OTHER FAILURE OF
BUYER TO REQUIRE FULL COMPLIANCE WITH THE REPURCHASE DOCUMENTS.  GUARANTOR’S
LIABILITY UNDER THIS GUARANTY SHALL CONTINUE UNTIL ALL SUMS DUE UNDER THE
REPURCHASE DOCUMENTS WITH RESPECT TO THE ELIGIBLE CRIIMI SECURITIES HAVE BEEN
PAID IN FULL, EXCEPT AS EXPRESSLY PROVIDED OTHERWISE (IF AT ALL) IN THIS
GUARANTY.  GUARANTOR’S LIABILITY UNDER THIS GUARANTY SHALL NOT BE LIMITED OR
AFFECTED IN ANY WAY BY ANY IMPAIRMENT OR ANY DIMINUTION OR LOSS OF VALUE OF ANY
SECURITY WHETHER CAUSED BY (A) HAZARDOUS SUBSTANCES, (B) BUYER’S FAILURE TO
PERFECT A SECURITY INTEREST IN ANY SECURITY, (C) ANY DISABILITY OR OTHER
DEFENSE(S) OF SELLER, OR (D) ANY BREACH BY SELLER OF ANY REPRESENTATION OR
WARRANTY CONTAINED IN ANY REPURCHASE DOCUMENT.


 


6.                                       WAIVERS OF RIGHTS AND DEFENSES. 
GUARANTOR WAIVES ANY RIGHT TO REQUIRE BUYER TO (A) PROCEED AGAINST SELLER, (B)
PROCEED AGAINST OR EXHAUST ANY SECURITY, OR (C) PURSUE ANY OTHER RIGHT OR REMEDY
FOR GUARANTOR’S BENEFIT.  GUARANTOR AGREES THAT BUYER MAY PROCEED AGAINST
GUARANTOR WITH RESPECT TO THE GUARANTIED OBLIGATIONS WITHOUT TAKING ANY ACTIONS
AGAINST SELLER AND WITHOUT PROCEEDING AGAINST OR EXHAUSTING ANY SECURITY. 
GUARANTOR AGREES THAT BUYER MAY UNQUALIFIEDLY EXERCISE IN ITS SOLE DISCRETION
(OR MAY WAIVE OR RELEASE, INTENTIONALLY OR UNINTENTIONALLY) ANY OR ALL RIGHTS
AND REMEDIES AVAILABLE TO IT AGAINST SELLER WITHOUT IMPAIRING BUYER’S RIGHTS AND
REMEDIES IN ENFORCING THIS GUARANTY, UNDER WHICH GUARANTOR’S LIABILITIES SHALL
REMAIN INDEPENDENT AND UNCONDITIONAL.  GUARANTOR AGREES AND ACKNOWLEDGES THAT
BUYER’S EXERCISE (OR WAIVER OR RELEASE) OF CERTAIN OF SUCH RIGHTS OR REMEDIES
MAY AFFECT OR ELIMINATE GUARANTOR’S RIGHT OF SUBROGATION OR RECOVERY AGAINST
SELLER (IF ANY) AND THAT GUARANTOR MAY INCUR A PARTIALLY OR TOTALLY
NONREIMBURSABLE LIABILITY IN PERFORMING UNDER THIS GUARANTY.  GUARANTOR HAS
ASSUMED THE RISK OF ANY SUCH LOSS OF SUBROGATION RIGHTS, EVEN IF CAUSED BY
BUYER’S ACTS OR OMISSIONS.  IF BUYER’S ENFORCEMENT OF RIGHTS AND REMEDIES, OR
THE MANNER THEREOF, LIMITS OR PRECLUDES GUARANTOR FROM EXERCISING ANY RIGHT OF
SUBROGATION THAT MIGHT OTHERWISE EXIST, THEN THE FOREGOING SHALL NOT IN ANY WAY
LIMIT BUYER’S RIGHTS TO ENFORCE THIS GUARANTY.  WITHOUT LIMITING THE GENERALITY
OF ANY OTHER WAIVERS IN THIS GUARANTY, GUARANTOR EXPRESSLY WAIVES ANY STATUTORY
OR OTHER RIGHT THAT GUARANTOR MIGHT OTHERWISE HAVE TO: (I) LIMIT GUARANTOR’S
LIABILITY AFTER A NONJUDICIAL FORECLOSURE SALE TO THE DIFFERENCE BETWEEN THE
GUARANTIED OBLIGATIONS AND THE FAIR MARKET VALUE OF THE PROPERTY OR INTERESTS
SOLD AT SUCH NONJUDICIAL FORECLOSURE SALE OR TO ANY OTHER EXTENT, (II) OTHERWISE
LIMIT BUYER’S RIGHT TO RECOVER A DEFICIENCY JUDGMENT AFTER ANY FORECLOSURE SALE,
OR (III) REQUIRE BUYER TO EXHAUST ITS SECURITY BEFORE BUYER MAY OBTAIN A
PERSONAL JUDGMENT FOR ANY DEFICIENCY.  GUARANTOR ACKNOWLEDGES AND AGREES THAT
ANY NONRECOURSE OR EXCULPATION

 

4

--------------------------------------------------------------------------------


 


PROVIDED FOR IN ANY REPURCHASE DOCUMENT, OR ANY OTHER PROVISION OF A REPURCHASE
DOCUMENT LIMITING BUYER’S RECOURSE TO SPECIFIC SECURITY OR LIMITING BUYER’S
RIGHT TO ENFORCE A DEFICIENCY JUDGMENT AGAINST SELLER OR ANY OTHER PERSON, SHALL
HAVE ABSOLUTELY NO APPLICATION TO GUARANTOR’S LIABILITY UNDER THIS GUARANTY.  TO
THE EXTENT THAT BUYER COLLECTS OR RECEIVES ANY SUMS OR PAYMENTS FROM SELLER OR
ANY PROCEEDS OF A FORECLOSURE OR SIMILAR SALE, BUYER SHALL APPLY SUCH AMOUNTS IN
ACCORDANCE WITH THE TERMS OF THE REPURCHASE AGREEMENT.  WITHOUT LIMITING THE
FOREGOING, ANY AMOUNTS COLLECTED BY BUYER WITH RESPECT TO THE ELIGIBLE CRIIMI
SECURITIES SHALL BE APPLIED AGAINST THE ELIGIBLE CRIIMI SECURITIES, AND BUYER
SHALL NOT HAVE THE RIGHT TO APPLY SUCH AMOUNTS FIRST TO THAT PORTION OF SELLER’S
INDEBTEDNESS AND OBLIGATIONS TO BUYER THAT IS NOT COVERED BY THIS GUARANTY.


 


7.                                       ADDITIONAL WAIVERS.  GUARANTOR WAIVES
DILIGENCE AND ALL DEMANDS, PROTESTS, PRESENTMENTS AND NOTICES OF EVERY KIND OR
NATURE, INCLUDING NOTICES OF PROTEST, DISHONOR, NONPAYMENT, ACCEPTANCE OF THIS
GUARANTY AND THE CREATION, RENEWAL, EXTENSION, MODIFICATION OR ACCRUAL OF ANY OF
THE GUARANTIED OBLIGATIONS.  GUARANTOR FURTHER WAIVES THE RIGHT TO PLEAD ANY AND
ALL STATUTES OF LIMITATIONS AS A DEFENSE TO GUARANTOR’S LIABILITY UNDER THIS
GUARANTY OR THE ENFORCEMENT OF THIS GUARANTY.  NO FAILURE OR DELAY ON BUYER’S
PART IN EXERCISING ANY POWER, RIGHT OR PRIVILEGE UNDER THIS GUARANTY SHALL
IMPAIR OR WAIVE ANY SUCH POWER, RIGHT OR PRIVILEGE.


 


8.                                       NO DUTY TO PROVE LOSS.  TO THE EXTENT
THAT GUARANTOR AT ANY TIME INCURS ANY LIABILITY UNDER THIS GUARANTY, GUARANTOR
SHALL IMMEDIATELY PAY BUYER (TO BE APPLIED ON ACCOUNT OF THE GUARANTIED
OBLIGATIONS) THE AMOUNT PROVIDED FOR IN THIS GUARANTY, WITHOUT ANY REQUIREMENT
THAT BUYER DEMONSTRATE THAT BUYER HAS EXERCISED (TO ANY DEGREE) OR EXHAUSTED ANY
OF BUYER’S RIGHTS OR REMEDIES WITH RESPECT TO SELLER OR ANY SECURITY.


 


9.                                       FULL KNOWLEDGE.  GUARANTOR
ACKNOWLEDGES, REPRESENTS, AND WARRANTS THAT GUARANTOR HAS HAD A FULL AND
ADEQUATE OPPORTUNITY TO REVIEW THE REPURCHASE DOCUMENTS, THE TRANSACTION
CONTEMPLATED BY THE REPURCHASE DOCUMENTS, AND ALL UNDERLYING FACTS RELATING TO
SUCH TRANSACTION.  GUARANTOR REPRESENTS AND WARRANTS THAT GUARANTOR FULLY
UNDERSTANDS: (A) THE REMEDIES BUYER MAY PURSUE AGAINST SELLER AND/OR GUARANTOR
IN THE EVENT OF A DEFAULT UNDER THE REPURCHASE DOCUMENTS, (B) THE VALUE (IF ANY)
AND CHARACTER OF ANY SECURITY, AND (C) SELLER’S FINANCIAL CONDITION AND ABILITY
TO PERFORM UNDER THE REPURCHASE DOCUMENTS.  GUARANTOR AGREES TO KEEP ITSELF
FULLY INFORMED REGARDING ALL ASPECTS OF THE FOREGOING AND THE PERFORMANCE OF
SELLER’S OBLIGATIONS TO BUYER.  BUYER HAS NO DUTY, WHETHER NOW OR IN THE FUTURE,
TO DISCLOSE TO GUARANTOR ANY INFORMATION PERTAINING TO SELLER, THE TRANSACTIONS
OR ANY SECURITY.  AT ANY TIME PROVIDED FOR IN THE REPURCHASE DOCUMENTS,
GUARANTOR AGREES AND ACKNOWLEDGES THAT AN INSOLVENCY PROCEEDING AFFECTING
GUARANTOR, OR OTHER ACTIONS OR EVENTS RELATING TO GUARANTOR (INCLUDING
GUARANTOR’S DEATH, DISABILITY, OR CHANGE IN FINANCIAL POSITION), AS SET FORTH IN
THE REPURCHASE DOCUMENTS, MAY BE EVENT(S) OF DEFAULT UNDER THE REPURCHASE
DOCUMENTS.


 


10.                                 REPRESENTATIONS AND WARRANTIES.  GUARANTOR
ACKNOWLEDGES, REPRESENTS AND WARRANTS AS FOLLOWS, AND ACKNOWLEDGES THAT BUYER IS
RELYING UPON THE FOLLOWING ACKNOWLEDGMENTS, REPRESENTATIONS, AND WARRANTIES BY
GUARANTOR IN MAKING THE TRANSACTIONS:


 


(A)  NO CONFLICT.  THE EXECUTION, DELIVERY, AND PERFORMANCE OF THIS GUARANTY
WILL NOT VIOLATE ANY PROVISION OF ANY LAW, REGULATION, JUDGMENT, ORDER, DECREE,
DETERMINATION, OR AWARD OF ANY COURT, ARBITRATOR OR GOVERNMENTAL AUTHORITY, OR
OF ANY MORTGAGE, INDENTURE, LOAN, OR SECURITY AGREEMENT, LEASE, CONTRACT OR
OTHER AGREEMENT, INSTRUMENT OR

 

5

--------------------------------------------------------------------------------


 


UNDERTAKING TO WHICH GUARANTOR IS A PARTY OR THAT PURPORTS TO BIND GUARANTOR OR
ANY OF GUARANTOR’S PROPERTY OR ASSETS.


 


(B)  NO THIRD PARTY CONSENT REQUIRED.  NO CONSENT OF ANY PERSON (INCLUDING
CREDITORS OR PARTNERS, MEMBERS, STOCKHOLDERS, OR OTHER OWNERS OF GUARANTOR) IS
REQUIRED IN CONNECTION WITH GUARANTOR’S EXECUTION OF THIS GUARANTY OR
PERFORMANCE OF GUARANTOR’S OBLIGATIONS UNDER THIS GUARANTY (OTHER THAN CONSENTS
THAT HAVE BEEN OBTAINED).  GUARANTOR’S EXECUTION OF, AND OBLIGATIONS UNDER, THIS
GUARANTY ARE NOT CONTINGENT UPON ANY CONSENT, LICENSE, PERMIT, APPROVAL, OR
AUTHORIZATION OF, EXEMPTION BY, NOTICE OR REPORT TO, OR REGISTRATION, FILING, OR
DECLARATION WITH, ANY GOVERNMENTAL AUTHORITY, BUREAU, OR AGENCY, WHETHER LOCAL,
STATE, FEDERAL, OR FOREIGN.


 


(C)  AUTHORITY AND EXECUTION.  GUARANTOR HAS FULL POWER, AUTHORITY, AND LEGAL
RIGHT TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS GUARANTY. 
GUARANTOR HAS TAKEN ALL NECESSARY CORPORATE AND LEGAL ACTION TO AUTHORIZE THIS
GUARANTY, WHICH HAS BEEN DULY EXECUTED AND DELIVERED AND IS A LEGAL, VALID, AND
BINDING OBLIGATION OF GUARANTOR, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


 


(D)  NO REPRESENTATIONS BY BUYER.  GUARANTOR DELIVERS THIS GUARANTY BASED SOLELY
UPON GUARANTOR’S OWN INDEPENDENT INVESTIGATION AND BASED IN NO PART UPON ANY
REPRESENTATION, STATEMENT OR ASSURANCE BY BUYER.


 


11.                                 REIMBURSEMENT AND SUBROGATION RIGHTS. 
EXCEPT TO THE EXTENT THAT BUYER NOTIFIES GUARANTOR TO THE CONTRARY IN WRITING
FROM TIME TO TIME:


 


(A)  GENERAL DEFERRAL OF REIMBURSEMENT.  GUARANTOR WAIVES ANY RIGHT TO BE
REIMBURSED BY SELLER FOR ANY PAYMENT(S) MADE BY GUARANTOR ON ACCOUNT OF THE
GUARANTIED OBLIGATIONS, UNLESS AND UNTIL ALL GUARANTIED OBLIGATIONS HAVE BEEN
PAID IN FULL AND ALL PERIODS WITHIN WHICH SUCH PAYMENTS MAY BE SET ASIDE OR
INVALIDATED HAVE EXPIRED.  GUARANTOR ACKNOWLEDGES THAT GUARANTOR HAS RECEIVED
ADEQUATE CONSIDERATION FOR EXECUTION OF THIS GUARANTY BY VIRTUE OF BUYER’S
ENTERING INTO THE TRANSACTIONS (WHICH BENEFITS GUARANTOR, AS AN OWNER OR
PRINCIPAL OF SELLER) AND GUARANTOR DOES NOT REQUIRE OR EXPECT, AND IS NOT
ENTITLED TO, ANY OTHER RIGHT OF REIMBURSEMENT AGAINST SELLER AS CONSIDERATION
FOR THIS GUARANTY.


 


(B)  DEFERRAL OF SUBROGATION AND CONTRIBUTION.  GUARANTOR AGREES IT SHALL HAVE
NO RIGHT OF SUBROGATION AGAINST SELLER OR BUYER, NO RIGHT OF SUBROGATION AGAINST
ANY SECURITY UNLESS AND UNTIL IN BUYER’S REASONABLE DETERMINATION: (A) SUCH
RIGHT OF SUBROGATION DOES NOT VIOLATE (OR OTHERWISE PRODUCE ANY RESULT ADVERSE
TO BUYER UNDER) ANY APPLICABLE LAW, INCLUDING ANY BANKRUPTCY OR INSOLVENCY LAW;
(B) ALL AMOUNTS DUE UNDER THE REPURCHASE DOCUMENTS HAVE BEEN PAID IN FULL; (C)
ALL PERIODS WITHIN WHICH SUCH PAYMENT MAY BE SET ASIDE OR INVALIDATED HAVE
EXPIRED; AND (D) BUYER HAS RELEASED, TRANSFERRED OR DISPOSED OF ALL OF ITS
RIGHT, TITLE AND INTEREST IN ALL SECURITY (SUCH DEFERRAL OF GUARANTOR’S
SUBROGATION AND CONTRIBUTION RIGHTS, THE “SUBROGATION DEFERRAL”).


 


(C)  EFFECT OF INVALIDATION.  TO THE EXTENT THAT A COURT OF COMPETENT
JURISDICTION DETERMINES THAT GUARANTOR’S SUBROGATION DEFERRAL IS VOID OR
VOIDABLE FOR ANY REASON, GUARANTOR AGREES, NOTWITHSTANDING ANY ACTS OR OMISSIONS
BY BUYER THAT GUARANTOR’S RIGHTS OF SUBROGATION AGAINST SELLER OR BUYER AND
GUARANTOR’S RIGHT OF SUBROGATION AGAINST ANY SECURITY

 

6

--------------------------------------------------------------------------------


 

shall at all times be junior and subordinate to Buyer’s rights against Seller
and to Buyer’s right, title, and interest in such Security.


 


(D)  CLAIMS IN INSOLVENCY PROCEEDING.  GUARANTOR SHALL NOT FILE ANY CLAIM IN ANY
INSOLVENCY PROCEEDING AFFECTING SELLER UNLESS GUARANTOR SIMULTANEOUSLY ASSIGNS
AND TRANSFERS SUCH CLAIM TO BUYER, WITHOUT CONSIDERATION, PURSUANT TO
DOCUMENTATION FULLY SATISFACTORY TO BUYER.  GUARANTOR SHALL AUTOMATICALLY BE
DEEMED TO HAVE ASSIGNED AND TRANSFERRED SUCH CLAIM TO BUYER WHETHER OR NOT
GUARANTOR EXECUTES DOCUMENTATION TO SUCH EFFECT, AND BY EXECUTING THIS GUARANTY
HEREBY AUTHORIZES BUYER (AND GRANTS BUYER A POWER OF ATTORNEY COUPLED WITH AN
INTEREST, AND HENCE IRREVOCABLE) TO EXECUTE AND FILE SUCH ASSIGNMENT AND
TRANSFER DOCUMENTATION ON GUARANTOR’S BEHALF.  BUYER SHALL HAVE THE SOLE RIGHT
TO VOTE, RECEIVE DISTRIBUTIONS, AND EXERCISE ALL OTHER RIGHTS WITH RESPECT TO
ANY SUCH CLAIM, PROVIDED, HOWEVER, THAT IF AND WHEN THE GUARANTIED OBLIGATIONS
HAVE BEEN PAID IN FULL BUYER SHALL RELEASE TO GUARANTOR ANY FURTHER PAYMENTS
RECEIVED ON ACCOUNT OF ANY SUCH CLAIM.


 


12.                                 WAIVER DISCLOSURE.  GUARANTOR ACKNOWLEDGES
THAT PURSUANT TO THIS GUARANTY, GUARANTOR HAS WAIVED A SUBSTANTIAL NUMBER OF
DEFENSES THAT GUARANTOR MIGHT OTHERWISE UNDER SOME CIRCUMSTANCE(S) BE ABLE TO
ASSERT AGAINST GUARANTOR’S LIABILITY TO BUYER.  GUARANTOR ACKNOWLEDGES AND
CONFIRMS THAT GUARANTOR HAS SUBSTANTIAL EXPERIENCE AS A SOPHISTICATED
PARTICIPANT IN SUBSTANTIAL COMMERCIAL MORTGAGE-BACKED SECURITIES TRANSACTIONS
AND IS FULLY FAMILIAR WITH THE LEGAL CONSEQUENCES OF SIGNING THIS OR ANY OTHER
GUARANTY.  IN ADDITION, GUARANTOR IS REPRESENTED BY COMPETENT COUNSEL. 
GUARANTOR HAS OBTAINED FROM SUCH COUNSEL, AND UNDERSTOOD, A FULL EXPLANATION OF
THE NATURE, SCOPE, AND EFFECT OF THE WAIVERS CONTAINED IN THIS GUARANTY (A
“WAIVER DISCLOSURE”).  IN THE ALTERNATIVE, GUARANTOR HAS, WITH ADVICE FROM SUCH
COUNSEL, KNOWINGLY AND INTENTIONALLY WAIVED OBTAINING A WAIVER DISCLOSURE. 
ACCORDINGLY GUARANTOR DOES NOT REQUIRE OR EXPECT BUYER TO PROVIDE A WAIVER
DISCLOSURE.  IT IS NOT NECESSARY FOR BUYER OR THIS GUARANTY TO PROVIDE OR SET
FORTH ANY WAIVER DISCLOSURE, NOTWITHSTANDING ANY PRINCIPLES OF LAW TO THE
CONTRARY.  NEVERTHELESS, GUARANTOR SPECIFICALLY ACKNOWLEDGES THAT GUARANTOR IS
FULLY AWARE OF THE NATURE, SCOPE, AND EFFECT OF ALL WAIVERS CONTAINED IN THIS
GUARANTY, ALL OF WHICH HAVE BEEN FULLY DISCLOSED TO GUARANTOR.  GUARANTOR
ACKNOWLEDGES THAT AS A RESULT OF THE WAIVERS CONTAINED IN THIS GUARANTY:


 


(A)  ACTIONS BY BUYER.  BUYER WILL BE ABLE TO TAKE A WIDE RANGE OF ACTIONS
RELATING TO SELLER, THE TRANSACTIONS, AND THE REPURCHASE DOCUMENTS, ALL WITHOUT
GUARANTOR’S CONSENT OR NOTICE TO GUARANTOR.  GUARANTOR’S FULL AND UNCONDITIONAL
LIABILITY UNDER THIS GUARANTY WILL CONTINUE WHETHER OR NOT GUARANTOR HAS
CONSENTED TO SUCH ACTIONS.  GUARANTOR MAY DISAGREE WITH OR DISAPPROVE SUCH
ACTIONS, AND GUARANTOR MAY BELIEVE THAT SUCH ACTIONS SHOULD TERMINATE OR LIMIT
GUARANTOR’S OBLIGATIONS UNDER THIS GUARANTY, BUT SUCH DISAGREEMENT, DISAPPROVAL,
OR BELIEF ON THE PART OF GUARANTOR WILL IN NO WAY LIMIT GUARANTOR’S OBLIGATIONS
UNDER THIS GUARANTY.


 


(B)  INTERACTION WITH SELLER LIABILITY.  GUARANTOR SHALL BE FULLY LIABLE FOR ALL
OBLIGATIONS HEREUNDER EVEN IF THE REPURCHASE DOCUMENTS ARE OTHERWISE INVALID,
UNENFORCEABLE, OR SUBJECT TO DEFENSES AVAILABLE TO SELLER.  GUARANTOR
ACKNOWLEDGES THAT GUARANTOR’S FULL AND UNCONDITIONAL LIABILITY UNDER THIS
GUARANTY TO THE EXTENT OF THE GUARANTEED OBLIGATIONS (WITH RESPECT TO THE
REPURCHASE DOCUMENTS AS IF THEY WERE FULLY ENFORCEABLE AGAINST SELLER) WILL
CONTINUE NOTWITHSTANDING ANY SUCH LIMITATIONS ON OR IMPAIRMENT OF SELLER’S
LIABILITY.


 


(C)  TIMING OF ENFORCEMENT.  BUYER WILL BE ABLE TO ENFORCE THIS GUARANTY AGAINST
GUARANTOR EVEN THOUGH BUYER MIGHT ALSO HAVE AVAILABLE OTHER RIGHTS AND REMEDIES
THAT

 

7

--------------------------------------------------------------------------------


 


BUYER COULD CONCEIVABLY ENFORCE AGAINST THE SECURITY OR AGAINST OTHER PARTIES. 
AS A RESULT, BUYER MAY REQUIRE GUARANTOR TO PAY OR PERFORM THE GUARANTIED
OBLIGATIONS EARLIER THAN GUARANTOR WOULD PREFER TO PAY OR PERFORM THE GUARANTIED
OBLIGATIONS, INCLUDING IMMEDIATELY UPON THE OCCURRENCE OF A DEFAULT BY SELLER. 
GUARANTOR WILL NOT BE ABLE TO ASSERT AGAINST BUYER VARIOUS DEFENSES, THEORIES,
EXCUSES, OR PROCEDURAL REQUIREMENTS THAT MIGHT OTHERWISE FORCE BUYER TO DELAY OR
DEFER THE ENFORCEMENT OF THIS GUARANTY AGAINST GUARANTOR. GUARANTOR ACKNOWLEDGES
THAT GUARANTOR INTENDS TO ALLOW BUYER TO ENFORCE THE GUARANTY AGAINST GUARANTOR
IN SUCH MANNER.  ALL OF GUARANTOR’S ASSETS WILL BE AVAILABLE TO SATISFY BUYER’S
CLAIMS AGAINST GUARANTOR UNDER THIS GUARANTY.


 


(D)  CONTINUATION OF LIABILITY.  GUARANTOR’S LIABILITY FOR THE GUARANTIED
OBLIGATIONS SHALL CONTINUE AT ALL TIMES UNTIL THE GUARANTIED OBLIGATIONS HAVE
ACTUALLY BEEN PAID IN FULL, EVEN IF OTHER CIRCUMSTANCES HAVE CHANGED SUCH THAT
IN GUARANTOR’S VIEW GUARANTOR’S LIABILITY UNDER THIS GUARANTY SHOULD TERMINATE,
EXCEPT TO THE EXTENT THAT ANY EXPRESS CONDITIONS TO THE TERMINATION OF THIS
GUARANTY, AS SET FORTH IN THIS GUARANTY, HAVE BEEN SATISFIED.


 


13.                                 BUYER’S DISGORGEMENT OF PAYMENTS.  UPON
PAYMENT OF ALL OR ANY PORTION OF THE GUARANTIED OBLIGATIONS, GUARANTOR’S
OBLIGATIONS UNDER THIS GUARANTY SHALL CONTINUE AND REMAIN IN FULL FORCE AND
EFFECT IF ALL OR ANY PART OF SUCH PAYMENT IS, PURSUANT TO ANY INSOLVENCY
PROCEEDING OR OTHERWISE, AVOIDED OR RECOVERED DIRECTLY OR INDIRECTLY FROM BUYER
AS A PREFERENCE, FRAUDULENT TRANSFER, OR OTHERWISE, IRRESPECTIVE OF (A) ANY
NOTICE OF REVOCATION GIVEN BY GUARANTOR PRIOR TO SUCH AVOIDANCE OR RECOVERY, OR
(B) PAYMENT IN FULL OF THE TRANSACTIONS.  GUARANTOR’S LIABILITY UNDER THIS
GUARANTY SHALL CONTINUE UNTIL ALL PERIODS HAVE EXPIRED WITHIN WHICH BUYER COULD
(ON ACCOUNT OF INSOLVENCY PROCEEDINGS, WHETHER OR NOT THEN PENDING, AFFECTING
SELLER OR ANY OTHER PERSON) BE REQUIRED TO RETURN, REPAY, OR DISGORGE ANY AMOUNT
PAID AT ANY TIME ON ACCOUNT OF THE GUARANTIED OBLIGATIONS.


 


14.                                 FINANCIAL INFORMATION.  GUARANTOR SHALL
PROVIDE BUYER WITH THE FOLLOWING FINANCIAL AND REPORTING INFORMATION:


 


(A)  WITHIN 45 DAYS AFTER THE LAST DAY OF EACH OF THE FIRST THREE FISCAL
QUARTERS IN ANY FISCAL YEAR, GUARANTOR’S UNAUDITED CONSOLIDATED STATEMENTS OF
INCOME AND STATEMENTS OF CHANGES IN CASH FLOW FOR SUCH QUARTER AND BALANCE
SHEETS AS OF THE END OF SUCH QUARTER, IN EACH CASE PRESENTED FAIRLY IN
ACCORDANCE WITH GAAP AND CERTIFIED AS BEING TRUE AND CORRECT BY AN OFFICER’S
CERTIFICATE; AND


 


(B)  WITHIN 90 DAYS AFTER THE LAST DAY OF ITS FISCAL YEAR, GUARANTOR’S AUDITED
CONSOLIDATED STATEMENTS OF INCOME AND STATEMENTS OF CHANGES IN CASH FLOW FOR
SUCH YEAR AND BALANCE SHEETS AS OF THE END OF SUCH YEAR, IN EACH CASE PRESENTED
FAIRLY IN ACCORDANCE WITH GAAP, AND ACCOMPANIED BY AN UNQUALIFIED REPORT OF A
NATIONALLY RECOGNIZED INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM.


 


15.                                 CONSENT TO JURISDICTION.  GUARANTOR AGREES
THAT ANY PROCEEDING TO ENFORCE THIS GUARANTY MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT LOCATED IN THE STATE, AS BUYER MAY SELECT FROM TIME TO TIME.  BY
EXECUTING THIS GUARANTY, GUARANTOR IRREVOCABLY ACCEPTS AND SUBMITS TO THE
NONEXCLUSIVE PERSONAL JURISDICTION OF EACH OF THE AFORESAID COURTS, GENERALLY
AND UNCONDITIONALLY WITH RESPECT TO ANY SUCH PROCEEDING.  GUARANTOR AGREES NOT
TO ASSERT ANY BASIS FOR TRANSFERRING JURISDICTION OF ANY SUCH PROCEEDING TO
ANOTHER COURT.  GUARANTOR FURTHER AGREES THAT A

 

8

--------------------------------------------------------------------------------


 


FINAL JUDGMENT AGAINST GUARANTOR IN ANY PROCEEDING SHALL BE CONCLUSIVE EVIDENCE
OF GUARANTOR’S LIABILITY FOR THE FULL AMOUNT OF SUCH JUDGMENT.


 


16.                                 MERGER; NO CONDITIONS; AMENDMENTS.  THIS
GUARANTY AND DOCUMENTS REFERRED TO HEREIN CONTAIN THE ENTIRE AGREEMENT AMONG THE
PARTIES WITH RESPECT TO THE MATTERS SET FORTH IN THIS GUARANTY.  THIS GUARANTY
SUPERSEDES ALL PRIOR AGREEMENTS AMONG THE PARTIES WITH RESPECT TO THE MATTERS
SET FORTH IN THIS GUARANTY.  NO COURSE OF PRIOR DEALINGS AMONG THE PARTIES, NO
USAGE OF TRADE, AND NO PAROL OR EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE USED
TO SUPPLEMENT, MODIFY, OR VARY ANY TERMS OF THIS GUARANTY.  THIS GUARANTY IS
UNCONDITIONAL.  THERE ARE NO UNSATISFIED CONDITIONS TO THE FULL EFFECTIVENESS OF
THIS GUARANTY.  NO TERMS OR PROVISIONS OF THIS GUARANTY MAY BE CHANGED, WAIVED,
REVOKED, OR AMENDED WITHOUT BUYER’S WRITTEN AGREEMENT.  IF ANY PROVISION OF THIS
GUARANTY IS DETERMINED TO BE UNENFORCEABLE, THEN ALL OTHER PROVISIONS OF THIS
GUARANTY SHALL REMAIN FULLY EFFECTIVE.


 


17.                                 ENFORCEMENT.  GUARANTOR ACKNOWLEDGES THAT
THIS GUARANTY IS AN “INSTRUMENT FOR THE PAYMENT OF MONEY ONLY,” WITHIN THE
MEANING OF NEW YORK CIVIL PRACTICE LAW AND RULES SECTION 3213.  IN THE EVENT OF
ANY PROCEEDING BETWEEN GUARANTOR AND BUYER IN WHICH BUYER ENFORCES OR ATTEMPTS
TO ENFORCE THIS GUARANTY, GUARANTOR SHALL REIMBURSE BUYER FOR ALL LEGAL COSTS OF
SUCH PROCEEDING.


 


18.                                 FUNDAMENTAL CHANGES.  GUARANTOR SHALL NOT
WIND UP, LIQUIDATE, OR DISSOLVE ITS AFFAIRS WITHOUT BUYER’S PRIOR WRITTEN
CONSENT.


 


19.                                 FURTHER ASSURANCES.  GUARANTOR SHALL EXECUTE
AND DELIVER SUCH FURTHER DOCUMENTS, AND PERFORM SUCH FURTHER ACTS, AS BUYER MAY
REQUEST TO ACHIEVE THE INTENT OF THE PARTIES AS EXPRESSED IN THIS GUARANTY,
PROVIDED IN EACH CASE THAT ANY SUCH DOCUMENTATION IS CONSISTENT WITH THIS
GUARANTY AND WITH THE REPURCHASE DOCUMENTS.


 


20.                                 COUNTERPARTS.  THIS GUARANTY MAY BE EXECUTED
IN COUNTERPARTS.


 


21.                                 WAIVER OF TRIAL BY JURY.  GUARANTOR WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING FROM OR RELATING TO THIS
GUARANTY OR THE REPURCHASE DOCUMENTS OR ANY OBLIGATION(S) OF GUARANTOR HEREUNDER
OR UNDER THE REPURCHASE DOCUMENTS.


 


22.                                 MISCELLANEOUS.


 


(A)  ASSIGNABILITY.  BUYER MAY ASSIGN THIS GUARANTY (IN WHOLE OR IN PART)
TOGETHER WITH ANY ONE OR MORE OF THE REPURCHASE DOCUMENTS, WITHOUT IN ANY WAY
AFFECTING GUARANTOR’S OR SELLER’S LIABILITY.  UPON REQUEST IN CONNECTION WITH
ANY SUCH ASSIGNMENT GUARANTOR SHALL, AT BUYER’S EXPENSE, DELIVER SUCH
DOCUMENTATION AS BUYER SHALL REASONABLY REQUEST.  BUYER MAY FROM TIME TO TIME
DESIGNATE ANY BUYER ENTITY TO HOLD AND EXERCISE ANY OR ALL OF BUYER’S RIGHTS AND
REMEDIES UNDER THIS GUARANTY.  THIS GUARANTY SHALL BENEFIT BUYER AND ITS
SUCCESSORS AND ASSIGNS (INCLUDING ANY BUYER ENTITY) AND SHALL BIND GUARANTOR AND
ITS HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS, AND ASSIGNS.  GUARANTOR MAY
NOT ASSIGN THIS GUARANTY IN WHOLE OR IN PART.


 


(B)  NOTICES.  ALL NOTICES, REQUESTS, AND DEMANDS TO BE MADE UNDER THIS GUARANTY
SHALL BE GIVEN IN WRITING AT THE ADDRESS SET FORTH IN THE OPENING PARAGRAPH OF
THIS

 

9

--------------------------------------------------------------------------------


 


GUARANTY BY ANY OF THE FOLLOWING MEANS: (I) PERSONAL SERVICE; (II) OVERNIGHT
DELIVERY SERVICE SUCH AS FEDERAL EXPRESS (WHICH DELIVERY SHALL BE DEEMED
COMPLETE IF THE DELIVERY SERVICE ATTEMPTS TWICE TO DELIVER THE NOTICE WITHOUT
SUCCESS); OR (III) REGISTERED OR CERTIFIED, FIRST CLASS MAIL, RETURN RECEIPT
REQUESTED.  A PARTY’S ADDRESS MAY BE CHANGED BY NOTICE TO THE OTHER PARTIES
GIVEN IN THE SAME MANNER AS PROVIDED ABOVE.  ANY NOTICE, REQUEST OR DEMAND SENT
PURSUANT TO SUBSECTION (I) OR (II) OF THIS PARAGRAPH SHALL BE DEEMED RECEIVED
UPON PERSONAL SERVICE (OR, IN THE CASE OF “II,” UPON COMPLETION OF TWO
UNSUCCESSFUL DELIVERY ATTEMPTS), AND, IF SENT PURSUANT TO SUBSECTION (III),
SHALL BE DEEMED RECEIVED THREE BUSINESS DAYS AFTER DEPOSIT IN THE MAIL.


 


(C)  INTERPRETATION.  THIS GUARANTY SHALL BE ENFORCED AND INTERPRETED ACCORDING
TO THE LAWS OF THE STATE, DISREGARDING ITS RULES ON CONFLICTS OF LAWS.  THE WORD
“INCLUDE” AND ITS VARIANTS SHALL BE INTERPRETED IN EACH CASE AS IF FOLLOWED BY
THE WORDS “WITHOUT LIMITATION.”


 


23.                                 BUSINESS PURPOSES.  GUARANTOR ACKNOWLEDGES
THAT THIS GUARANTY IS EXECUTED AND DELIVERED FOR BUSINESS AND COMMERCIAL
PURPOSES, AND NOT FOR PERSONAL, FAMILY, HOUSEHOLD, CONSUMER, OR AGRICULTURAL
PURPOSES.  GUARANTOR ACKNOWLEDGES THAT GUARANTOR IS NOT ENTITLED TO, AND DOES
NOT REQUIRE THE BENEFITS OF, ANY RIGHTS, PROTECTIONS, OR DISCLOSURES THAT WOULD
OR MAY BE REQUIRED IF THIS GUARANTY WERE GIVEN FOR PERSONAL, FAMILY, HOUSEHOLD,
CONSUMER, OR AGRICULTURAL PURPOSES.  GUARANTOR ACKNOWLEDGES THAT NONE OF
GUARANTOR’S OBLIGATION(S) UNDER THIS GUARANTY CONSTITUTE(S) A “DEBT” WITHIN THE
MEANING OF THE UNITED STATES FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C.
§ 1692A(5), AND ACCORDINGLY COMPLIANCE WITH THE REQUIREMENTS OF SUCH ACT IS NOT
REQUIRED IF BUYER (DIRECTLY OR ACTING THROUGH ITS COUNSEL) MAKES ANY DEMAND OR
COMMENCES ANY ACTION TO ENFORCE THIS GUARANTY.


 


24.                                 NO THIRD-PARTY BENEFICIARIES.  THIS GUARANTY
IS EXECUTED AND DELIVERED FOR THE BENEFIT OF BUYER AND ITS HEIRS, SUCCESSORS,
AND ASSIGNS, AND IS NOT INTENDED TO BENEFIT ANY THIRD PARTY.


 


25.                                 CERTAIN ACKNOWLEDGMENTS BY GUARANTOR. 
GUARANTOR ACKNOWLEDGES THAT BEFORE EXECUTING THIS GUARANTY: (A) GUARANTOR HAS
HAD THE OPPORTUNITY TO REVIEW IT WITH AN ATTORNEY OF GUARANTOR’S CHOICE; (B)
BUYER HAS RECOMMENDED TO GUARANTOR THAT GUARANTOR OBTAIN SEPARATE COUNSEL,
INDEPENDENT OF SELLER’S COUNSEL, REGARDING THIS GUARANTY; AND (C) GUARANTOR HAS
CAREFULLY READ THIS GUARANTY AND UNDERSTOOD THE MEANING AND EFFECT OF ITS TERMS,
INCLUDING ALL WAIVERS AND ACKNOWLEDGMENTS CONTAINED IN THIS GUARANTY AND THE
FULL EFFECT OF SUCH WAIVERS AND THE SCOPE OF GUARANTOR’S OBLIGATIONS UNDER THIS
GUARANTY.


 

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the date
indicated below.

 

 

 

GUARANTOR:

 

CRIIMI MAE Inc., a Maryland corporation

 

 

 

 

 

By:

      /s/ Mark Libera

 

 

Name:  Mark Libera

 

Title: Vice President and Acting

 

General Counsel

 

Date: 6/30/04

 

 

 

 

Acknowledgments

 

 

 

DEUTSCHE BANK AG,  CAYMAN
ISLANDS BRANCH

 

 

 

 

 

By:

 /s/ Christopher E. Tognola

 

 

Name: Christopher E. Tognola

 

Title: Director

 

Date: 6/30/04

 

 

 

 

 

By:

  /s/ Tobin Cobb

 

 

Name: Tobin Cobb

 

Title: Managing Director

 

Date: 6/30/04

 

 

 

CRIIMI FINANCING CO., INC.

 

 

 

 

 

By:

  /s/ Mark Libera

 

 

Name:  Mark Libera

 

Title: Vice President and Acting

 

General Counsel

 

Date: 6/30/04

 

 

--------------------------------------------------------------------------------